            Case 3:20-cv-00806-EMC Document 55 Filed 09/14/20 Page 1 of 1



1
2
3
4
5
6
7
8                    IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
9
10   MISHARI ALEISA and NICOLE                )   Case No.: 3:20-cv-00806-EMC
     BELLUOMINI, individually and on
11   behalf of all others similarly situated, )
                                              )   [PROPOSED] ORDER GRANTING
                   Plaintiffs,                    THE STIPULATION TO CONTINUE
12                                            )   THE DEADLINE FOR PLAINTIFFS
           v.                                 )   TO FILE MOTION TO STRIKE
13                                                DEFENDANT’S AFFIRMATIVE
                                              )
     SQUARE, INC., a Delaware                     DEFENSES IN THE AMENDED
14                                            )   ANSWER
     corporation,
                                              )
15
                   Defendant.                 )
16                                            )
                                              )
17
                                              )
18
19         Based upon the Stipulation, this Court hereby orders that the deadline for
20   Plaintiffs to file the motion to strike Defendant’s affirmative defenses in the
21   Amended Answer is continued from to September 16, 2020 to September 30, 2020.
22         IT IS SO ORDERED.
23
24          9/14/2020
     Dated: _________                     _______________________________
                                          HON. EDWARD M. CHEN
25
                                          UNITED STATES DISTRICT JUDGE
26
27
28

                                           PROPOSED ORDER
